IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 519 MAL 2017
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Published Opinion and
             v.                              :   Order of the Superior Court at No.
                                             :   2509 EDA 2016, at 167 A.3d 46
                                             :   (Pa. Super. 2017) entered on July 7,
MAXWELL LIAM DOLAN,                          :   2017, reversing and remanding
                                             :   the Order of the Bucks County Court
                    Petitioner               :   of Common Pleas at No. CP-09-CR-
                                             :   0000742-2016 entered on March 4,
                                             :   2016


                                      ORDER



PER CURIAM                                           DECIDED: August 20, 2020

      AND NOW, this 20th day of August, 2020, the Petition for Allowance of Appeal is

GRANTED, and the order of the Superior Court is REVERSED. See Commonwealth v.

McClelland, 2020 WL 4092109 (Pa. July 21, 2020).